UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 

Ernest Eugene English, Jr., Bankruptcy Case No. 19-20899-PRW
Chapter 11
Debtor,

 

ORDER GRANTING COUNTY OF MONROE’S
MOTION TO RECONSIDER AND MOTION TO DISMISS,
BARRING DEBTOR FROM FILING A BANKRUPTCY
CASE, WITHOUT PRIOR PERMISSION OF THIS COURT,
FOR A PERIOD OF TWO YEARS AND
PROSPECTIVELY LIFTING THE AUTOMATIC STAY AS TO
REAL PROPERTY LOCATED AT THE ADDRESSES LISTED IN THIS ORDER
FOR A PERIOD OF TWO YEARS

On September 11, 2019, Ernest English, Jr. filed a bare-bones chapter 11 petition and an
application to pay the filing fee in installments. (ECF Nos. 1 & 3). The Court denied Mr.
English’s application to pay the filing fee in installments due to Mr. English’s default on the
payment of the filing fee in a prior case—Case No. 18-20200. (ECF No. 9). The Court gave Mr.
English until September 20, 2019 to pay the filing fee in full for the 2018 case, as well as the
present case, or the present case would be automatically dismissed. (/d.). On September 23,
2019, the Court entered an Order Dismissing Case because Mr. English had not paid the filings
fees. (ECF No. 19). One day later, the County of Monroe filed a motion under Rule 9023
FRBP/Rule 59 FRCP, asking the Court to reconsider the Order of dismissal and, instead, dismiss
Mr. English’s bankruptcy case with prejudice and/or grant prospective relief from the automatic
stay to the County as it applies to the Mr. English’s real property. (ECF Nos. 21 & 27). On
October 10, 2019, a hearing was held on the County’s motion.

Mr. English has not paid property taxes on his residence for the past 11 years. He has
also failed to pay the property taxes on his other properties for the past 5 years. To frustrate the
County’s ability to sell his properties, Mr. English has filed 6 bankruptcy cases in the past 5
years. (Case Nos. 14-21329-PRW, 16-21182-PRW, 17-20965-PRW, 18-20200-PRW, 18-20956-
PRW, 19-20899-PRW). In each instance, after filing a bare bones petition, Mr. English made no
effort to prosecute his case. All of Mr. English’s prior cases were dismissed within a couple
months of filing for either failure to file schedules and statements or failure to pay the filing fee.
Based upon the Mr. English’s record of serial bankruptcy filings and his repeated use of the
bankruptcy process to frustrate the County’s ability to sell his properties at its annual foreclosure
sale, it is hereby,

 
ORDERED, that, in order to prevent manifest injustice, the County of Monroe’s motion
seeking reconsideration of the Court’s Order Dismissing Case is GRANTED under Rule 9023
FRBP for the reasons stated on the record at the hearing, the transcript of which is incorporated
herein. The Court reserves the right to enter a written decision in the event of an appeal; and it is
further

ORDERED, that this case is DISMISSED; and it is further

ORDERED, that Emest English, Jr. is BARRED from filing a petition under any chapter
of the Bankruptcy Code, which bar shall last for two (2) years from the entry of this Order and
which bar shall be nationwide in its application; and it is further

ORDERED, that, should Mr. English wish to seek the protection of the bankruptcy court
during the time he is barred from filing a petition, Mr. English must file a motion with this
Court requesting permission to file a petition, on not less than 20 days’ notice to all affected
creditors by personal service, which motion is to be docketed by the Clerk of Court as a
“Miscellaneous Proceeding” opened in the name of an “undisclosed debtor.” In any such
motion, Mr. English will have the burden to prove, by clear and convincing evidence, that the
proposed petition is filed in good faith and not for any purpose prohibited by the Bankruptcy
Code; and it is further

ORDERED, that the two (2) year bar to Mr. English filing a bankruptcy petition extends
to and is enforceable against any individual, entity, or insider, as defined by 11 U.S.C. § 101(15)
and (31), claiming an interest in or ownership of the following real property:

121 Cady Street, Rochester, NY 14608
27 Portland Avenue, Rochester, NY 14605
29 Portland Avenue, Rochester, NY 14605; and it further

ORDERED, that should a bankruptcy petition be filed during the two (2) year bar
imposed by this Order, listing any of the above parcels of real property, the automatic stay
WILL NOT go into effect under 11 U.S.C. § 362(a) unless this Court issues an order, after a
motion has been duly filed and noticed, specifically determining that the automatic stay should
be in place for an affected parcel for cause, the burden of proof of which shall be on the moving

party.

IT IS SO ORDERED.

   
 

Dated: October 10, 2019
Rochester, New York

   

fff
_H “R. WARREN
United States Bankruptcy Judge

 
